15 N.Y.2d 595 (1964)
H. M. Hamilton & Co., Inc., Respondent,
v.
American Home Assurance Company et al., Appellants.
H. M. Hamilton & Co., Inc., Respondent,
v.
Allstate Insurance Company et al., Appellants.
Court of Appeals of the State of New York.
Argued September 30, 1964.
Decided November 19, 1964.
Roy H. Steyer and Frederick A. Terry, Jr., for appellants.
Andrew J. Connick, Manro T. Oberwetter and Charles D. Peet, Jr., for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Orders affirmed, with costs; no opinion.